CONCURRING OPINION.
LAMM, C. J.
I agree to the result reached by my brother Bond. This is one of those, cases where the court is put in a strait betwixt two because the broad justice of the matter runs in a strong current with the defendant, but where (on some phases) there is judicially-made technical law in favor of plaintiffs in this jurisdiction, as is abundantly shown by the strong brief of respondents’ counsel. It is true that under our married women’s enabling acts, passed in the seventies and eighties of the last century, their status with respect to their property and property rights has been so readjusted and altered that they are- now su% juris, may contract and be contracted with, sue and be sued, but that readjustment is too new to permit us to lightly or irreverently break the tender vessels in the workshop of the old learning on married women’s law. That learning may still be of useful application to interests vested prior to those late enabling acts and to transactions arising under the old dispensation. Those vested interests are yet live interests to be reckoned with and those acts are yet to be drawn within the possible lines of live litigation to come here to be ruled. Hence the need of abundant caution in unsettling the law. I do not dissent from my brother’s learned views on the validity of Mrs. Rivard’s 1857 deed, or on the validity of the unappealed from judgment correcting that deed in December, 1857. I mark myself as saying nothing thereon at this time, because I deem it unnecessary to do so, since this case breaks, at another point.
My reasons for concurring in the result reached by my brother are these: It is the settled doctrine of *171this court that a party whose land has been appropriated by a railway company for quasi-public purposes,, as was this land, is, by reason of estoppel, not entitled to recover the possession of the land by ejectment or by any possessory action. TIis remedy is for the value of the land wrongfully appropriated. The solidest grounds exist for that proposition which those curious in that behalf may verify by consulting the cases (Second St. Imp. Co. v. Railroad, 255 Mo. 519, and cases cited) and which grounds these plaintiffs recognized in bringing their suit in its present form for value and not for possession; and the fact that courts were able to work out that, sensible and useful theory but demonstrates that the administration of justice is a practical affair, an invention for the adjustment of the rights of individuals and is not a technical an 1 accurate science, but is an applied science, adjusting itself to work out justice in all the protean shapes the dealings of mankind assume.
With that proposition • established, to-wit, that there never could be a possessory action accrue to any one for the recovery of this particular land, this by reason of the fact that the railway company appropriated it openly, entirely, physically and obviously to the whole world more than a generation and a half ago, I think the life estate outstanding in the husband of Mrs. Rivard and which did not fall in until 1899‘, has nothing to do with the case. If the heirs of Mrs. Rivard, the plaintiffs here, could sue for possession then the outstanding life estate would have been an insurmountable barrier in the road at all times before that life estate fell in. Their cause of action for possession in such event would not accrue to them until, their father died; for he,- as tenant by the curtesy, being sui juris, had disposed of the life estate, and that conveyance of his entitled his grantees to possession and the subvendees of his grantees likewise during the existence of the life estate. But as there could be no *172recovery of possession in any event, it is illogical and idle to bother with that phase of the Statute of Limitations relating to the mere right to possession or to consider when such possessory right accrued. The right to possession is out of the case and, when out (even as the fall of the apple tree brings down the apple itself), took with it out of the case all the incidents of that right and all those questions regarding the Statute of Limitations in possessory actions. The maxims are: "Where the cause ceases, the effect also ceases, the primitive ceasing .the derivative also ceases. The reason of the law ceasing, the law itself ceases.
Going one step further:' If we have nothing to do with the right to possession and have no interest in when a cause of action for possession accrued, which never could accrue, then we must look alone to the real cause of action, which is, I think, one arising because of (and on) the unlawful and absolute appropriation of the land. That cause of action accrued, if at all, at the time the land was subjected to said permanent and wrongful appropriation. It accrued, if at all, to the mother of plaintiffs. The most favorable view to plaintiffs is that, as she died during disability and as the right in suit pertains to (or is in the nature of) land, then, it passed and accrued to her children on her death in 1877; and, hence, by the flux of time, it has long since been lost to them by delay in suing. We say “most favorable view,” because if the thing be considered a mere right of damages, a-chose in action, then the right of recovery was lost sooner and on obvious grounds.
It might be argued that until the life estate fell in it would be impossible to estimate their damages, or, more strictly that part of the value of the land belonging to them as heirs.- But this is not so. The father’s share in this value, represented by his life estate, had passed to defendants. It was susceptible *173of definite ascertainment at any time by tbe use of life tables. When so ascertained it could be deducted from the total land value in any proceeding before his death, and I am unable to see (1) why these children had to wait until their father died before suing in this particular kind of case, where possession is not and never could be involved, or (2) what his death has to do with the case. Observe, it is only by virtue of the fact that the life tenant died in 1899, that plaintiffs contend the Statute of Limitations was tolled and that they have here any standing in court. If the question was possession, they might be right in their views, or might not, but as it is not possession, the case can not ride off on rules of law applicable to possessory actions.
There being no fraud, no concealment, no covin, no fiduciary relation and plaintiffs’ ancestors having received, kept and used the purchase price of this land a half century ag'o, and they having stood by with folded arms until a great city was built on it, the healing influence of time must be allowed full play and the result reached does exceedingly excellent justice. [Hubbard v. Slavens, 218 Mo. l. c. 615 et seq.] Where-V fore, for reasons stated, I concur in the result.
Woodson, Graves and Walker, JJ., join me in this opinion.